DETAILED ACTION
The instant action is in response to application 24 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments on the merits have been considered but are not persuasive.  Applicant appears to be arguing that diodes are not phase module arrestors.  Examiner respectfully disagrees.  As evidence, examiner points to  the voltage property is detailed in ¶151 of Kajiyama (“For example, for positive arm 52p, accident current bypass 59 can be composed of a diode connected anti-parallel to a plurality of converter cells 51 with a direction of a current from AC terminal Na to DC terminal Nb as a forward direction….Note that normally (or when there is no accident) these diodes are reversely biased by a difference in potential between DC terminals Nb, Nc (or power lines 61, 62) and AC terminal Na, and accordingly, do not form a current path.”).  Rephrased simply, the diodes act as a voltage clamp, limiting the voltage across the switches during a lightning surge, which is extremely similar to what one of ordinary skill regards as a voltage arrestor.  As to the remarks regarding the arm inductances, though there may be a technical advantage, it is not in the claim language.  It would also be helpful if applicant would point to where in the specification they had support for this technical advantage.  Regardless, examiner cannot bring in limitations from the specification into the claims (MPEP §2111.01). In a similar vein, even though applicant’s invention is different most notably for bypassing the AC terminal, such a limitation is not found in the claim language.  Note that even though the AC terminal is not bypassed, it stilll reads on the claim language since a theoretical connection between the two bypasses would not change how the circuit worked and still have a common node at point NA (see image below).  As such, the 103 rejection is maintained.

    PNG
    media_image1.png
    1107
    806
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2019/0386578).
As to claim 10, Kajiyama discloses a converter arrangement (Fig. 13), comprising: first and second DC voltage poles (61, 62); a converter phase (a three phase converter is shown.  The further left phase (phase A) is being chosen) extending between said first and second DC voltage poles, said converter phase including an AC voltage terminal (terminal A), a first converter arm (cells between NA and 61) extending between said first DC voltage pole and said AC voltage terminal and a second converter arm (cells between NA and 62) extending between said AC voltage terminal and said second DC voltage pole; said first converter arm including a first series circuit of two-pole switching modules (¶59 “a cell 51a according to a first exemplary configuration has a so-called half bridge configuration. Specifically, cell 51a has a pair of output terminals T1 and T2, a capacitor C1, and semiconductor switching elements SMp1 and SMn1.”), said second converter arm  including a second series circuit of two-pole switching modules, each of said switching modules respectively including power semiconductor switches (SMp1 and SMn1) and an energy store (capacitor); an arrester branch (59) disposed in parallel with said first and second series circuits  of switching modules; and a phase module arrester (¶151, diodes) disposed in said arrester branch and configured for overvoltage protection of said switching modules of said first and second series circuits which further comprises a first arm inductance (unlabeled inductor connected to 61) disposed in said first converter arm between said first DC voltage pole and said first series circuit of switching modules , and a second arm inductance (unlabeled inductor connected to 62) disposed in said second converter arm between said second DC voltage pole and said second series circuit of switching modules.
Kajiyama does not explicitly disclose which further comprises a first potential point disposed between said first arm inductance and said first series circuit  of switching modules, 
Kariyama makes obvious which further comprises a first potential point (between cell/inductor) disposed between said first arm inductance and said first series circuit  of switching modules, and a second potential point (between cell/inductor) disposed between said second arm inductance and said second series circuit of switching modules, said arrester branch extending between said first potential point and said second potential point (the only two items between the two arrestors are current sensors 54c.  Because the measurement sensors should not interfere with the power circuit, and because they can be removed via calculation ¶93“AC current Iac are obtained as values detected by voltage detector 58a and current detectors 54a to 54c or values calculated based on the detected values.”).  Though not explicitly taught, the advantages between current sensors and calculations are well known.  Having current sensors would increase the cost but decrease the complexity of the control system.  Likewise, relying on calculations would increase the complexity but decrease the cost.  One of ordinary skill is well aware of the advantages and disadvantages of each.  As such, claim 12 is regarded as obvious over Kajiyama.
As to claim 15, Kajiyama discloses wherein said power semiconductor switches and said energy store of each respective one of said switching modules are mutually connected in a half- bridge circuit (¶59).
As to claim 18, Kajiyama discloses A method for the short-circuit protection of a converter arrangement, the method comprising the following steps: providing a converter phase extending between first and second DC voltage poles, the converter phase including an AC voltage terminal, a first converter arm extending between the first DC voltage pole and the AC voltage terminal and a second converter arm extending between the AC voltage terminal and the second DC voltage pole, the first converter arm including a first series circuit of two-pole 
Kajiyama does not explicitly disclose which further comprises a first potential point disposed between said first arm inductance and said first series circuit  of switching modules, and a second potential point disposed between said second arm inductance and said second series circuit of switching modules, said arrester branch extending between said first potential point and said second potential point.
Kariyama makes obvious which further comprises a first potential point (between cell/inductor) disposed between said first arm inductance and said first series circuit  of switching modules, and a second potential point (between cell/inductor) disposed between said second arm inductance and said second series circuit of switching modules, said arrester branch extending between said first potential point and said second potential point (the only two items between the two arrestors are current sensors 54c.  Because the measurement sensors should not interfere with the power circuit, and because they can be removed via calculation ¶93“AC current Iac are obtained as values detected by voltage detector 58a and current detectors 54a to 54c or values calculated based on the detected values.”).  Though not explicitly taught, the advantages between current sensors and calculations are well known.  Having .
Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2019/0386578) in view of Zhivuan (CN 103066582).
As to claim 13, Kajiyama does not explicitly disclose wherein said phase module arrester  assumes a protective level in excess of 100 kV (he describes a 110-750kV System).
Zhivuan teadches wherein said phase module arrester  assumes a protective level in excess of 100 kV (he describes a 110-750kV System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kajiyama use a high voltage system in order to increase reliability (Zhivuan, abstract).
As to claim 17, Kajiyama does not disclose which further comprises TDC-arresters each provided in a respective one of said converter arms and each connected in a respective circuit between one of said converter arms and ground.
Zhivuan teaches which further comprises TDC-arresters each provided in a respective one of said converter arms and each connected in a respective circuit between one of said converter arms and ground (Fig. 6, PE/ between ground and midpoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kajiyama use a high voltage system in order to increase reliability (Zhivuan, abstract).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2019/0386578) in view of Eichelberger (US 3697819).
As to claim 14, Kajiyama does not disclose wherein said phase module arrester is configured without a housing.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kajiyama to lack a housing as disclosed in Eichelberger to allow lightning to target the arrestor rather than a component used under steady state.  
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (US 2019/0386578) in view of Katoh (US 2011/019449).
Kajiyama does not explicitly disclose which further comprises an AC-side power circuit-breaker
Katoh teaches which further comprises an AC-side power circuit-breaker (202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kajiyama use a CB as disclosed in Katoh to prevent AC transients from damaging the system.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/PETER M NOVAK/Examiner, Art Unit 2839